

117 HR 5161 IH: Expanding Small Employer Pooling Options for Paid Family Leave Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5161IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Ferguson introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo expand small employer pooling options to provide paid family and medical leave.1.Short titleThis Act may be cited as the Expanding Small Employer Pooling Options for Paid Family Leave Act of 2021.2.Expand small employer pooling options for paid family and medical leave(a)Amendment to Employee Retirement Income Security Act of 1974(1)In generalSection 3(40)(A) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(40)(A)) is amended by inserting , which, for the purposes of this paragraph, may include paid family and medical leave benefits, after paragraph (1).(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date that is 90 days after the date of enactment of this Act.(3)RegulationsThe Secretary of Labor shall, in coordination with the issuance of regulations by the Secretary of the Treasury pursuant to subsection (b)(3), issue regulations to implement and ensure compliance with the amendment made by paragraph (1) to ensure consistency and parity in the treatment of paid family medical leave benefits across Federal agencies.(b)Amendment to Internal Revenue Code of 1986(1)In generalSection 501(c)(9) of the Internal Revenue Code of 1986 is amended by inserting disability, paid family and medical leave, after life, sick, accident,.(2)Effective dateThe amendment made by paragraph (1) shall apply after the date that is 90 days after the date of enactment of this Act, in taxable years ending after such date.(3)RegulationsThe Secretary of the Treasury shall, in coordination with the issuance of regulations by the Secretary of Labor pursuant to subsection (a)(3), issue regulations to implement and ensure compliance with the amendment made by paragraph (1) to ensure consistency and parity in the treatment of paid family medical leave benefits across Federal agencies.(c)ReportNot later than 120 days after the date of enactment of this Act, the Secretary of Labor and the Secretary of the Treasury shall jointly submit a report to the Committee on Education and Labor and the Committee on Ways and Means of the House of Representatives with recommendations describing—(1)statutory or regulatory changes needed to facilitate multi-employer and small business pooling and cost-sharing, such as through multiple employer welfare arrangements, for the purpose of providing paid family and medical leave benefits, including through the use of short-term disability insurance, to the employees of two or more employers; and(2)statutory or regulatory changes necessary to allow employers to implement the actions described in paragraph (1) through a tax exempt trust, such as a voluntary employee benefits association, or other mechanism.